UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CCR INTERNATIONAL, INC., et al.,

                                      Plaintiffs,                    15 Civ. 6563 (PAE)
                       -v-

 ELIAS GROUP, LLC, et al.,

                                      Defendants.


ELIAS GROUP, LLC, et al.,

                                      Plaintiffs,                    16 Civ. 6280 (PAE)
                      -v-

CCR DEVELOPMENT GROUP, INC., et al.,

                                      Defendants.


BANCO COOPERATIVO DE PR,

                                      Plaintiff,                     17 Civ. 6697 (PAE)
                      -v-
                                                                           ORDER
ELIAS GROUP, LLC, et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to a conflict with a criminal trial, the Court adjourns the case management

conference scheduled for Wednesday, January 29, 2020, to Wednesday, February 5, 2020, at

3:30 p.m. The Court apologizes for any inconvenience this adjournment may present.

       SO ORDERED.
                                    PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: January 21, 2020
       New York, New York




                            2
